Citation Nr: 1605277	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-26 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for peripheral artery disease, to include as secondary to coronary artery disease.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to June 1981, November 1990 to August 1991 and December 1995 to August 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In January 2015, the Board dismissed claims for service connection for reactive arthritis, unspecified joint pains, a low back strain, soft tissue sarcoma, hemorrhoids, unspecified polyps, and hypertension.  The Board remanded claims for chronic fatigue and a gastrointestinal disorder (claimed as irritable bowel syndrome) - both claimed as due to an undiagnosed illness, and for peripheral artery disease, to include as secondary to coronary artery disease.

In a May 2015 rating decision, the Appeals Management Center (AMC) granted service connection for acute gastroenteritis (claimed as irritable bowel syndrome).  As that rating action represents a full grant of the benefits sought with respect to that issue, it is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

The issue of entitlement to service connection for chronic fatigue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Peripheral artery disease is not shown to be causally or etiologically related to any disease, injury, or incident in service, or secondary to the service-connected coronary artery disease.  


CONCLUSION OF LAW

Peripheral artery disease was not incurred in or aggravated by the Veteran's active duty military service, and was not due to or aggravated by the service-connected coronary artery disease.    38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant service connection case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter (as to the peripheral artery disease claim) , sent prior to the initial unfavorable decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That notice letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Although the RO did not provide notice of service connection on a secondary basis, the Board finds that the Veteran had actual notice of how to do so, as indicated by his claiming that his peripheral artery disease was related to his coronary artery disease.  (July 2009 VA Form 9).  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Moreover, in reference to the February 2015 Board remand, the AOJ obtained additional VA medical records and a new VA examination in May 2015.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, the Veteran underwent VA medical examinations in May 2015 regarding his claim.  The VA examiners provided specific findings referable to the Veteran's allegation of service connection on a direct basis and secondary to coronary artery disease, sufficient to for the Board to adjudicate such claim.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include her available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in December 2014, the Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2014 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's in-service experiences he alleges resulted in his peripheral artery disease, including specifically reporting that he could not relate the disorder to his service and noting when the disorder began.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the Board's February 2015 remand.  As noted in the preceding paragraph, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Peripheral Artery Disease Claim

The Veteran has contended that he has peripheral artery disease due to his service.  However, during his December 2014 Board hearing, he reported that "I can't relate it to any incident to the military."  He also reported that he had claudication of the legs following service. The Veteran has alternatively claimed that the disorder developed secondary to his service-connected coronary artery disease.  (February 2011 VA Form 9)

A.  Applicable Law 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

B.  Factual Background and Analysis

The Veteran has a current diagnosis of peripheral artery disease.  (May 2015 VA examination).  As such the Board must determine whether that current peripheral artery disease is related directly to service or developed secondary to his service-connected right knee disability.

For the sake of clarity, the Board notes that peripheral artery disease is also known as peripheral vascular disease.  Alcorn v. McDonald, 2015 WL 3506553, footnote 3 (June 4, 2015) ('"Peripheral vascular disease," also known as "peripheral artery disease," is a narrowing and hardening of the blood vessels that causes decreased blood flow.  See Peripheral Artery Disease-Legs, Nat'l Insts. of Health, Medline Plus Medical Dictionary,  http:// www.nlm.nih.gov/medlineplus/ency/article/000170 .htm (last visited May 19, 2015)').

Service treatment records do not document any complaints of, or treatment for, a vascular disorder.  The August 1996 separation examiner found that the Veteran's heart, vascular system, extremities were all normal.  

During his December 2014 hearing, the Veteran indicated that the disorder developed in 2007 or 2008.  At that time, he indicated that he could not relate it to his military service.

VA medical records generally document notations of peripheral artery disease, but not the etiology of such disorder.  For example, a January 2011 record documents a diagnosis of incompletely characterized peripheral arterial disease.  A March 2015 VA examination for diabetes mellitus similarly noted a diagnosis of peripheral artery disease, without addressing etiology.

In May 2015, the Veteran underwent a VA examination on this matter.  The examiner noted a diagnosis of peripheral vascular disease and noted that the Veteran reported first noticing claudications in 2006, with diagnosis in 2008.  

Following physical evaluation of the Veteran, and claims file review, the VA examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there were no symptoms, treatment, or diagnosis of claudications or peripheral vascular disease during the Veteran's active service or within 12 months after separation from service.  Additionally, the examiner noted the Veteran's report of claudications starting in 2006.   Also, the Veteran had ABI's (ankle/brachial index) in 2008 and was found to have peripheral vascular disease (17 years after service).  The examiner further noted that, per the Veteran's reports, he had been smoking 1 to 2 packs of cigarettes daily since 1966.  The examiner reported that cigarette smoking is a known cause of peripheral vascular disease, and found that peripheral vascular disease was caused by cigarette smoking.

The May 2015 VA examiner further found that peripheral vascular disease was not at least as likely as not proximately due to the Veteran's coronary artery disease.  The examiner explained that the Veteran started having claudications in 2006 and that the service connected coronary artery disease was diagnosed in 2007.  The examiner again noted that the Veteran had been smoking cigarettes, 1 to 2 packs a day since 1966, and again found that the disorder was caused by cigarette smoking.

The examiner further determined that the Veteran's peripheral vascular disease was not aggravated by the service-connected coronary artery disease.  He explained that the Veteran's most recent ABI's, form April 2015, were right 0.54, left 0.70.  The examiner found such ABI's to be similar to prior ones in 2008.  The examiner noted that the Veteran's peripheral vascular disease had remained the same from 2008 to 2015.  He thus found no evidence of aggravation by any condition, to include coronary artery disease.   

To the extent that the Veteran may have previously claimed that peripheral artery disease was caused, or aggravated by his service or coronary artery disease, the Board does not find his medical opinions to be probative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to service or his service-connected coronary artery disease, such questions falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In contrast, the May 2015 VA examiner provided the only competent and probative medical opinion of record.  That VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner's opinion is also considered probative, as it is uncontroverted by any evidence of record, to include the Veteran's own statements at the Board hearing.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

To the extent that the Veteran may be claiming that service connection is warranted due to his smoking in service, service connection for disability or death based on a veteran's addiction to nicotine is prohibited for claims filed after June 9, 1998.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

The weight of the probative evidence demonstrates that the Veteran does not have peripheral artery disease due to service or secondary to the service connected coronary artery disease.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for peripheral artery disease is not warranted. 


ORDER

Service connection for peripheral artery disease (peripheral vascular disease), to include as secondary to service-connected coronary artery disease, is denied.


REMAND

The Veteran also contends that he has chronic fatigue due to service, to include possible undiagnosed illness from service.

The Board previously remanded this issue to obtain a medical opinion as to whether the Veteran has a chronic fatigue disorder, to include as due to his service in Southwest Asia, from December 1990 to July 1991.  The Board noted that because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317, for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

Fatigue is a symptom recognized as a possible manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness for those who served in Southwest Asia during the Persian Gulf War.  See 38 C.F.R. § 3.317(b).

In May 2015, the AOJ obtained the requested VA examination.  The VA examiner, however, did not address the question of whether the Veteran's reported chronic fatigue was a possible manifestation of a medically unexplained chronic multi-symptom illness for those who served in Southwest Asia during the Persian Gulf War.  See 38 C.F.R. § 3.317(b).  The VA examiner also did not address whether the Veteran's sleep apnea, which the examiner noted was the cause of the Veteran's fatigue, is etiologically related to service.  An adequate addendum is necessary to address these questions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  The claims file and a full copy of this REMAND must be returned to the May 2015 VA examiner.  If the May 2015 VA examiner is not available, refer the matter to an appropriate physician to render a medical opinion on the remaining claim of chronic fatigue.  

The need for an additional examination of the Veteran is left to the discretion of the physician selected to write the addendum opinion.  

(a)  The examiner should determine if there is objective evidence of any pertinent signs and symptoms of chronic fatigue.  

If there is no evidence of any claimed signs and symptoms, he/she should so state. 

(b) The examiner should opine as to whether or not such signs and symptoms can be attributed to known clinical diagnoses (to include obstructive sleep apnea or chronic fatigue syndrome, if found), to include medications.  Please be clear as to whether a diagnosis can be partially or fully explained in terms of etiology.

(c) If any signs and symptoms can be verified AND can be attributed to a known clinical diagnosis, the VA medical opinion provider should offer an opinion for EACH known clinical diagnosis as to whether it is at least as likely as not (50% probability or higher) related to the Veteran's military service (July 1970 to June 1981, November 1990 to August 1991, and December 1995 to August 1996.)  The Veteran has also provided lay evidence wherein he claims that he first noticed his fatigue after his Gulf service.

(d) If the VA medical opinion provider finds that there is objective evidence of claimed signs and symptoms which cannot by history, physical examination, and laboratory tests be attributed to a known diagnosis, the examiner should so state. 

(e) The VA medical opinion provider must provide a comprehensive discussion as to whether the Veteran's complained-of chronic fatigue, whether attributed to a known diagnosis or not, constitute an "undiagnosed illness" or  "medically unexplained chronic multi-symptom illness" (one that is without conclusive pathophysiology or etiology, which is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities).

The examiner(s) should be aware that illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered "medically unexplained."  38 C.F.R. § 3.317.  

(f) The VA medical opinion provider must also opine as to whether there is affirmative evidence that any illness is due to a supervening event.  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case. 

2.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


